      Case 1:17-cr-00683-LAP Document 105 Filed 01/03/19 Page 1 of 1




                                             January 3, 2019


BY ECF

The Honorable Loretta A. Preska
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007


               Re:    United States v. Person, et al., No. 17 Cr. 683 (LAP)

Dear Judge Preska:

       We represent Chuck Person in the above-referenced case and write to request a
modification of Mr. Person’s travel restrictions.

       Specifically, we respectfully request that Mr. Person be permitted to travel to
Orlando, Florida from January 11–14, 2019, and to Jacksonville, Florida from January
25–28, 2019, to attend his daughter’s volleyball matches. Pretrial Services and the U.S.
Attorney’s Office have no objection to this request.

        Mr. Person will remain obligated to comply with the other conditions of his
release, including pretrial supervision as directed by Pretrial Services.

       We appreciate the Court’s consideration.

                                             Respectfully submitted,

                                             /s/ Michael W. Gibaldi

                                             Michael W. Gibaldi

cc:    Counsel of record (by ECF)
